
	
		II
		110th CONGRESS
		1st Session
		S. 732
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2007
			Mr. Dodd (for himself
			 and Mr. Kennedy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To empower Peace Corps volunteers, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Peace Corps Volunteer Empowerment
			 Act.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				TITLE I—Promotion of Peace Corps projects and goals
				Sec. 101. Seed funding for volunteer projects.
				Sec. 102. Charitable fundraising by Peace Corps
				volunteers.
				Sec. 103. Programs and projects of returned Peace Corps
				volunteers to promote the goals of the Peace Corps.
				Sec. 104. Recruitment of experienced volunteers.
				Sec. 105. Digital Peace Corps.
				TITLE II—Empowerment of Peace Corps volunteers
				Sec. 201. Participation of Peace Corps volunteers in reviews of
				senior staff and programs.
				Sec. 202. Volunteer Advisory Committees.
				Sec. 203. Input of volunteers regarding site selection and
				training curriculum.
				TITLE III—Personnel issues and benefits
				Sec. 301. Reforms to medical screening process.
				Sec. 302. Health insurance coverage for retirees who serve as
				Peace Corps volunteers.
				Sec. 303. Report on costs associated with extending
				post-service health coverage.
				Sec. 304. Sense of Congress on need for special rule for Peace
				Corps volunteers and employees in determining exclusion of gain from sale of
				principal residence.
				Sec. 305. Treasury guidance regarding tax
				deductions.
				Sec. 306. Protecting rights of Peace Corps
				volunteers.
				Sec. 307. Financial guide for Peace Corps volunteers and
				applicants.
				TITLE IV—Authorization of appropriations
				Sec. 401. Authorization of appropriations.
			
		IPromotion of
			 Peace Corps projects and goals
			101.Seed funding
			 for volunteer projects
				(a)FindingsCongress
			 makes the following findings:
					(1)The Peace Corps
			 is an agency focused on grassroots, bottom-up development.
					(2)Seed funding for
			 local demonstration projects is crucial to the success of Peace Corps
			 volunteers.
					(3)Demonstration
			 projects are a very effective method for Peace Corps volunteers to educate
			 people in host countries.
					(b)FundingThere
			 is authorized to be appropriated up to 1 percent of the total amount
			 appropriated for the Peace Corps for fiscal year 2008 and each fiscal year
			 thereafter for seed funding for Peace Corps volunteers to carry out
			 demonstration projects that have been approved in advance by the Peace Corps
			 Country Director in the country where the volunteer is serving.
				(c)Seed fund
			 awards
					(1)Availability of
			 fundsThe Director of the Peace Corps shall determine at the
			 beginning of each fiscal year the amount of funding that will be available as
			 seed money for demonstration projects for that fiscal year and inform each
			 Country Director of the portion of that amount that will be available to
			 distribute to volunteers under the supervision of such Country Director.
					(2)Awarding of
			 fundsThe Director of the Peace Corps shall promulgate rules
			 pursuant to which each Country Director may award seed funds made available
			 under this section to eligible Peace Corp volunteers.
					(3)EligibilityTo
			 be eligible for a seed fund award under this subsection, a Peace Corps
			 volunteer shall—
						(A)submit to the
			 Country Director of the country where the volunteer is serving a plan for a
			 demonstration project, including an explanation of how the demonstration
			 project will lead to sustainable development; and
						(B)make a written
			 attestation that funds awarded under this subsection are utilized for the
			 purposes specified in the plan.
						(4)Amount of
			 awardsA seed fund award provided to a volunteer under this
			 subsection may not exceed $1,000.
					(5)ReportEach
			 Peace Corps volunteer who receives a seed fund award under this subsection
			 shall submit to the Country Director of the country where the volunteer is
			 serving before the close of such volunteer's service a report on the
			 demonstration project funded by the award.
					102.Charitable
			 fundraising by Peace Corps volunteers
				(a)Sense of
			 Congress on assistance in fundraisingIt is the sense of Congress
			 that Peace Corps volunteers should apply for grants and loans from
			 nongovernmental organizations to carry out demonstration projects, including by
			 partnering with governmental and nongovernmental agencies and working with host
			 country nationals.
				(b)Fundraising by
			 volunteers
					(1)Authority
						(A)In
			 generalSubject to subparagraph (B), Peace Corps volunteers are
			 authorized to solicit contributions for demonstration projects from persons
			 personally known to them, including family members, friends, and members of
			 their home community in the United States, and from government and
			 nongovernmental agencies, including by working through the Peace Corps
			 Partnership Program. Any such solicitation shall state the demonstration
			 project or projects to which contributed funds will be applied.
						(B)Required
			 approvalA Peace Corps volunteer shall seek and receive advance
			 approval from the Country Director of the country where the volunteer is
			 serving before exercising the authority under subparagraph (A).
						(2)AccountabilityPeace
			 Corps volunteers receiving contributions pursuant to the authority under
			 paragraph (1) shall—
						(A)maintain records
			 and receipts to confirm the proper application of contributed funds; and
						(B)ensure that such
			 funds are expended solely for the demonstration project or projects for which
			 they were intended.
						103.Programs and
			 projects of returned Peace Corps volunteers to promote the goals of the Peace
			 Corps
				(a)PurposeThe
			 purpose of this section is to provide support for returned Peace Corps
			 volunteers to develop and carry out programs and projects to promote the third
			 purpose of the Peace Corps Act, as set forth in section 2(a) of that Act
			 (22 U.S.C.
			 2501(a)), relating to promoting an understanding of other
			 peoples on the part of the American people.
				(b)Grants to
			 certain nonprofit corporations and returned Peace Corps volunteers
					(1)Grant
			 authorityThe Director of the Peace Corps shall award grants on a
			 competitive basis to private nonprofit corporations and returned Peace Corps
			 volunteers for the purpose of enabling returned Peace Corps volunteers to use
			 their knowledge and expertise to develop programs and projects to carry out the
			 purpose described in subsection (a).
					(2)Programs and
			 projectsThe programs and projects that may receive grant funds
			 under this section include—
						(A)educational
			 programs designed to enrich the knowledge and interest of elementary school and
			 secondary school students in the geography and cultures of other countries
			 where the volunteers have served;
						(B)projects that
			 involve partnerships with local libraries to enhance community knowledge about
			 other peoples and countries; and
						(C)audiovisual
			 projects that utilize materials collected by the volunteers during their
			 service that would be of educational value to communities.
						(3)Eligibility
						(A)Returned peace
			 corps volunteersTo be eligible for a grant under this section,
			 an individual who has served as a Peace Corps volunteer shall have successfully
			 completed all aspects of the volunteer's required Peace Corps service.
						(B)Nonprofit
			 corporationsTo be eligible for a grant under this section, a
			 nonprofit corporation shall have a board of directors composed of one or more
			 returned Peace Corps volunteers with a background in community service,
			 education, or health.
						(C)RegulationsNot
			 later than 60 days after the date of the enactment of this Act, the Director of
			 the Peace Corps shall promulgate rules and guidelines as to the appropriate
			 accounting and audit standards and other reporting requirements that must be
			 adhered to by an individual or nonprofit corporation as a condition of
			 eligibility to receive grants under this section.
						(c)Status of the
			 fundNothing in this section shall be construed to make any
			 individual or nonprofit corporation supported under this section an agency or
			 establishment of the Federal Government or to make any member of the board of
			 directors or any officer or employee of such nonprofit corporation an officer
			 or employee of the United States.
				(d)Congressional
			 oversightGrant recipients under this section shall be subject to
			 the appropriate oversight procedures of Congress.
				(e)Funding
					(1)In
			 generalIn addition to any other funds made available to the
			 Peace Corps under any other provision of law, there is authorized to be
			 appropriated for the Peace Corps for fiscal year 2008 and each fiscal year
			 thereafter $10,000,000 to carry out this section.
					(2)AvailabilityAmounts
			 appropriated pursuant to paragraph (1) are authorized to remain available until
			 expended without regard to fiscal year.
					104.Recruitment of
			 experienced volunteers
				(a)FindingsCongress
			 makes the following findings:
					(1)The vast majority
			 of Peace Corps volunteers have recently graduated from college.
					(2)The Peace Corps
			 should include among its ranks more experienced individuals as Peace Corps
			 volunteers to help meet specific development needs in certain countries and to
			 serve as mentors for less experienced volunteers.
					(b)Recruitment
			 goal
					(1)In
			 generalThe Director of the Peace Corps shall set a goal of
			 doubling by December 31, 2009, the number of Peace Corps volunteers with at
			 least 5 years of relevant work experience serving in the Peace Corps and shall
			 implement measures to achieve such goal.
					(2)ReportsThe
			 Director shall periodically report to Congress the progress made in achieving
			 the recruitment goal established pursuant to paragraph (1).
					(c)Survey of
			 experienced volunteersThe Director of the Peace Corps shall
			 conduct, every 2 years, a survey of Peace Corps volunteers with substantial
			 work experience who are serving in country to determine what additional actions
			 would reduce or eliminate disincentives and barriers to service for Peace Corps
			 volunteers with substantial work experience.
				(d)Plan for
			 eliminating disincentivesThe Director of the Peace Corps shall
			 direct a study on the disincentives and barriers to service for Peace Corps
			 volunteers with substantial work experience and shall establish and report to
			 Congress on a plan for eliminating such disincentives and barriers. The plan
			 shall include the development and use of substantial written language
			 curriculum materials designed to facilitate the learning of foreign languages
			 by Peace Corps volunteers with varying degrees of work experience and academic
			 training.
				(e)Demonstration
			 programThe Director of the Peace Corps shall designate for each
			 of fiscal years 2008, 2009, and 2010 at least 20 sector-specific programs in at
			 least 20 different countries for which a minimum of 5 years of relevant work
			 experience shall be required of Peace Corps volunteers. The Director shall
			 evaluate the issues that arise with respect to those programs as they are
			 implemented and conducted.
				105.Digital Peace
			 CorpsThe Director of the
			 Peace Corps shall establish a system for promoting, by electronic means,
			 improved communication among Peace Corps volunteers and staff, including the
			 establishment of websites and e-mail links for use on a password-only basis by
			 Peace Corps volunteers in country to discuss development strategies, funding
			 sources, and other issues. All close of service reports shall be available on
			 such websites or e-mail links.
			IIEmpowerment of
			 Peace Corps volunteers
			201.Participation
			 of Peace Corps volunteers in reviews of senior staff and programs
				(a)Reviews of
			 senior staff
					(1)In
			 generalThe Director of the Peace Corps shall establish a
			 mechanism for soliciting the views of Peace Corps volunteers serving in country
			 regarding the support provided by senior staff. The information shall be kept
			 confidential and reported to the appropriate Regional Peace Corps
			 Directors.
					(2)Consideration
			 of reviews in connection with contract decisionsThe information
			 collected pursuant to paragraph (1) shall be given appropriate weight in the
			 decisionmaking process with respect to the extension of contracts for Country
			 Directors, Chief Administrative Officers, Peace Corps Medical Officers, and
			 Associate Peace Corps Directors.
					(b)Reviews of
			 Peace Corps programs
					(1)In
			 generalThe Director of the Peace Corps shall establish a
			 mechanism for soliciting the views of Peace Corps volunteers serving in country
			 regarding the design, effectiveness, and continued need for the programs in
			 which they serve. The information shall be kept confidential and reported to
			 the appropriate Regional Peace Corps Directors.
					(2)Consideration
			 of reviews in connection with program decisionsThe information
			 collected pursuant to paragraph (1) shall be given appropriate weight in the
			 decisionmaking process with respect to the design of, and continued need for,
			 Peace Corps programs.
					202.Volunteer
			 Advisory Committees
				(a)In
			 generalThere shall be established in each country in which Peace
			 Corps programs exist a Volunteer Advisory Committee composed of representatives
			 elected from among the volunteers serving in such country.
				(b)DutiesEach
			 Volunteer Advisory Committee shall meet at least quarterly to make
			 recommendations to the Country Director, Chief Administrative Officer,
			 Associate Peace Corps Directors, and Peace Corps Medical Officers serving in
			 that country. The recommendations shall be forwarded to the Regional Peace
			 Corps Director.
				(c)Responsiveness
			 to recommendations a factor in performance reviewsThe
			 responsiveness of the senior staff described in subsection (b) to Volunteer
			 Advisory Committee recommendations shall be given appropriate weight in the
			 decisionmaking process with respect to performance reviews and extensions of
			 contracts.
				203.Input of
			 volunteers regarding site selection and training curriculumAssociate Peace Corps Directors shall give
			 substantial weight to the recommendations of Peace Corps volunteers
			 regarding—
				(1)Peace Corps site selection, including the
			 placement of additional or subsequent Peace Corps volunteers at existing sites;
			 and
				(2)the training
			 curriculum for Peace Corps volunteers.
				IIIPersonnel
			 issues and benefits
			301.Reforms to
			 medical screening processAs
			 part of the effort to recruit more experienced Peace Corps volunteers, the
			 director of the Peace Corps shall reform the medical screening process used by
			 the Peace Corps. The reforms shall include the following measures:
				(1)Publication on
			 the Internet website of the Peace Corps the Medical Screening Guidelines used
			 by the Peace Corps, including a listing of—
					(A)medical
			 conditions that typically disqualify individuals from serving as Peace Corps
			 volunteers; and
					(B)medical
			 conditions that typically lead to a medical accommodation and a listing of
			 countries available to accept volunteers with such medical
			 accommodations.
					(2)Establishment of
			 a process for applicants and other interested parties to propose changes to the
			 Medical Screening Guidelines.
				(3)Establishment of
			 a process allowing volunteers to appeal rejections on medical grounds,
			 including the right to base an appeal on the inadequacy of the Medical
			 Screening Guidelines.
				(4)Publication on
			 the Internet website of the Peace Corps of a detailed description of the
			 medical screening process applicable to Peace Corps volunteers, including
			 definitions of all applicable terms of art.
				(5)Improved
			 information for Peace Corps volunteers and applicants regarding the meaning and
			 implications of failure to disclose medical information.
				(6)Full
			 reimbursement for medical tests required by the Peace Corps of volunteers and
			 applicants.
				302.Health
			 insurance coverage for retirees who serve as Peace Corps volunteers
				(a)FindingsCongress makes the following
			 findings:
					(1)Peace Corps
			 volunteers, who receive health care benefits from the Peace Corps during their
			 service, have the right, pursuant to regulations promulgated by the Office of
			 Personnel Management (subpart C of part 890 of title 5, Code of Federal
			 Regulations), to suspend Federal health benefits coverage during their terms of
			 service, when they receive benefits provided by the Peace Corps, and resume
			 enrollment when their service is complete.
					(2)Peace Corps
			 volunteers do not have the same right of reenrollment with respect to health
			 benefits coverage provided by State and local governments, private entities,
			 and other organizations, which serves as a substantial financial disincentive
			 for retirees to serve as volunteers.
					(b)Reenrollment
			 privilegesThe Director of
			 the Peace Corps shall seek to secure the right for Peace Corps volunteers to
			 suspend enrollment in retiree health plans of State and local governments,
			 private entities, and other organizations during their terms of service and to
			 resume enrollment after completion of such service.
				303.Report on
			 costs associated with extending post-service health coverageNot later than 90 days after the date of the
			 enactment of this Act, the Director of the Peace Corps shall submit to Congress
			 a report on the costs and policy issues associated with extending the one-month
			 period of health coverage provided to Peace Corps volunteers upon completion of
			 their terms of service by an additional 5 months.
			304.Sense of
			 Congress on need for special rule for Peace Corps volunteers and employees in
			 determining exclusion of gain from sale of principal residenceIt is the sense of Congress that the
			 Department of the Treasury should propose and Congress should enact legislation
			 to provide tax treatment related to gain from sales of principal residence by
			 Peace Corps volunteers during their period of active service that is similar to
			 the treatment given members of the uniformed services and the foreign
			 service.
			305.Treasury
			 guidance regarding tax deductionsThe Secretary of the Treasury shall, in
			 consultation with the Director of the Peace Corps, publish guidance with
			 respect to expenses which may be deducted from gross income that are pertinent
			 to individuals enrolled as volunteers or volunteer leaders under the Peace
			 Corps Act (22 U.S.C. 2501 et seq.).
			306.Protecting
			 rights of Peace Corps volunteers
				(a)Conduct subject
			 to terminationThe Director of the Peace Corps shall ensure that
			 Peace Corps volunteers are subject to administrative separation only for
			 specific conduct violations specified in section 204 of the Peace Corps Manual
			 and that volunteers are made fully aware of the consequences of such
			 violations.
				(b)Whistleblower
			 protectionThe Director of the Peace Corps shall ensure that
			 Peace Corps volunteers reporting the misconduct of Peace Corps staff or
			 advocating for reforms are treated in accordance with the provisions of chapter
			 23 of title 5, United States Code, prohibiting certain personnel practices
			 (commonly referred to as whistleblower protection provisions).
				(c)Right To
			 publish without prior approval
					(1)In
			 generalExcept as provided in paragraph (2), Peace Corps
			 volunteers shall not be required to submit stories, articles, or other material
			 they publish to Country Directors for prior approval.
					(2)Exception
			 related to country-specific material
						(A)Approval
			 requirementA Peace Corps volunteer shall be required to submit
			 to a Country Director for review and prior approval any stories, articles, or
			 other material that the volunteer intends to publish that relate specifically
			 to the Peace Corps program operating in the country where the volunteer is
			 serving or to policies or actions by officials of the government of such
			 country.
						(B)Right to
			 appealThe decision of a Country Director regarding material
			 submitted for approval under subparagraph (A) shall be appealable to the
			 Regional Peace Corps Director.
						307.Financial
			 guide for Peace Corps volunteers and applicantsThe Peace Corps shall publish a financial
			 guide for Peace Corps volunteers and applicants regarding how to manage
			 finances in the United States while serving abroad.
			IVAuthorization of
			 appropriations
			401.Authorization
			 of appropriationsSection
			 3(b)(1) of the Peace Corps Act (22 U.S.C. 2502(b)(1)) is amended to read as
			 follows:
				
					(1)There are authorized to be
				appropriated to carry out the purposes of this Act $336,000,000 for fiscal year
				2008, $380,000,000 for fiscal year 2009, $450,000,000 for fiscal year 2010, and
				$618,000,000 for fiscal year
				2011.
					.
			
